Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the Applicant’s communication filed on 05/26/2021. In virtue of this communication, claims 1 – 32 are pending in this office action. 
Information Disclosure Statement
2.	The Information Disclosure Statement (IDS) Form PTO-1449, filed on 05/26/2021 is in compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner. 
Reasons for Allowance
3.	In view of IDS submitted, claims 1 – 32 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance: 
A)	Lindquist (2009/0098880) discloses a mobile device (100, Figure 2), comprising: a plurality of sensors (For example, a GPS receiver 200, Figure 1, see [0051]; and a signal Accelerometer 220 also detecting speed, see [0059]) and a plurality of sensor groups, for example the GPS measure the position, and the accelerometer measure the acceleration), wherein each of the sensor groups is assigned at least one of the sensors (see Figure 2 GPS, Accelerometer, cellular detection 230, WLAN/Bluetooth Detection 240); and wherein the plurality of sensor groups are arranged hierarchically (see [0012], [0050], [0061] the Accelerometer/cellular /WLAN/Bluetooth Detection with associated software controls the on off of the GPS, 
Lindquist discloses two or more sensor groups and associated software performing classification of the output of the sensors (discussion above). Lindquist does disclose the first module, i.e. accelerometer activates the second module, i.e. the GPS module (discussion above).   Lindquist discloses that once position is a certain distance from the last position a threshold the GPS and its software module is controlled (see discussion above).  However Lindquist does not disclose that the second sensor group with classifier, i.e. GPS sensor and its software, controls or configures the first sensor groups, accelerometer group. For example does not control it to turn off or on.  
adapt a configuration of the classifier assigned to the first sensor group based, at least in part, on a result of the classification by the classifier assigned to the second sensor group,” as required by the claim 1. 
For claim 20, Lindquist does not disclose “adapting a configuration of the prior classifier based, at least in part, on a result of the classification by the subsequent classifier.” 
Lindquist does disclose activating the second classifier based upon the result of the first classifier (see discussion above).  However does not disclose changing the first or second based upon the result of some other classifier.  
Accordingly Lindquist does not disclose, for claim 16:  “adapt a configuration of a classifier based, at least in part, on a result of the classification by the another classifier.”
B)	Dietz et al. (2010/0210301) discloses a mobile device (300, Figure 1, Figure 4, Figure 5), comprising: a plurality of sensors (For example a GPS receiver 460, Figure 4 acting as a Speed sensor, see [0041]; and a signal monitor 471 also detecting speed (see [0056]) and a plurality of sensor groups (For example position based speed sensing and signal based sensing, e.g. change in RSSI or Doppler shift), wherein each of the sensor groups is assigned at least one of the sensors (see [0041], a GPS signal sensor and see [0056], [0061], [0106]) signal timing sensor for Doppler shift); and wherein the plurality of sensor groups are arranged hierarchically (see [0037]-[0046] discussing Figure 1). The signal is the first sensor monitoring if speed is at a threshold via Doppler shift or Signal Strength measurements. If speed is at a threshold the GPS 
Dietz discloses two or more sensor groups and associated software performing classification of the output of the sensors (discussion above). Dietz does disclose the first module, i.e. Doppler/RSSI speed sensing module activates the second module, i.e. the Position based speed module (discussion above). Dietz discloses that once speed drops below a threshold the GPS and its software module turns itself off (see Dietz at claim 4).  However Dietz does not disclose that the second sensor group with classifier, 
Accordingly Dietz does not disclose, for claim 1:  “adapt a configuration of the classifier assigned to the first sensor group based, at least in part, on a result of the classification by the classifier assigned to the second sensor group,” as required by the claim.
For claim 20, Dietz does not disclose “adapting a configuration of the prior classifier based, at least in part, on a result of the classification by the subsequent classifier.” 
Dietz does disclose activating the second classifier based upon the result of the first classifier (see discussion above).  However does not disclose changing the first or second based upon the result of some other classifier.  
Accordingly Dietz does not disclose, for claim 16:  “and adapt a configuration of a classifier based, at least in part, on a result of the classification by the another classifier.”
C)	Chen et al. (2011/0310005) discloses a mobile device (10, Figure 1), comprising: a plurality of sensors (20, Figure 1) and a plurality of sensor groups (Ambient light 42, Proximity 110, shown in Figure 6), wherein each of the sensor groups is assigned at least one of the sensors (see [0035], [0036], [0047], [0054], [0055], Figure 6, Figure 11 and Figure 12, where Chen shows at least an ambient light group, 42 in Figure 6 and proximity sensing group 110 in Figure 6 each having at least one sensor. Thus at least first and second sensor groups); and a plurality of classifiers, wherein each classifier is assigned to a sensor group, and wherein each classifier is 
Chen discloses two or more sensor groups sensors and associated software performing classification of the output of the sensors (Figure 6 and [0045]), as discussed above, and does describe for each particular sensor group comparing their individual outputs to historical data to refine the classification (see [0054] – [0060]). However Chen does not disclose that the sensor groups are in any hierarchy and using a second of the sensor groups to update the configuration of the classifier of the first sensor group. 
Accordingly Chen does not disclose
For claim 1:  “wherein the plurality of sensor groups are arranged hierarchically . . . and adapt a configuration of the classifier assigned to the first sensor group based, at least in part, on a result of the classification by the classifier assigned to the second sensor group,” as required by the claim. 
For claim 16:  “wherein the plurality of sensor groups are arranged hierarchically . . . and adapt a configuration of a classifier based, at least in part, on a result of the classification by the another classifier,” as required by the claim.
For claim 20:  “wherein the plurality of sensor groups are arranged hierarchically . . . adapting a configuration of the prior classifier based, at least in part, on a result of the classification by the subsequent classifier,” as required by the claim.
Claims 2 – 15 and 21, 24, 27, and 30 depend from allowable base claim 1; therefore, these claims are also allowed.
Claims 17 – 19, 22, 25, 28, and 31 depend from allowable base claim 16; therefore, these claims are also allowed.
Claims 23, 26, 29, and 32 depend from allowable base claim 1; therefore, these claims are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645